Spencer, J.
This case, which is an appeal from the dismissal of a petition for a writ of habeas corpus, is a companion case to Draper v. Sigler, ante p, 726, 131 N. W. 2d 131. Although the two cases were separately briefed and argued, the issues are in all respects exactly the same in the two cases.
Herbert Daniel Arioso, appellant, was sentenced in the same court and on the same day as Draper, on a plea of guilty to a charge of robbery. He was also sentenced to the Nebraska State Reformatory for an indeterminate period of not less than 6 nor more than 9 years from and after the 28th day of September 1956, and has served more than 8 years of the sentence.
This case is controlled by what we said in Draper v. Sigler, supra, and for the reasons set out therein, the order of dismissal entered by the district court is in all respects correct and is affirmed.
Affirmed.